DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2017/0197886 A1 to Danda et al. (hereinafter “Danda”) in view of United States Pre-Grant Patent Application Publication No. 2012/0260581 A1 to Pearce et al. (hereinafter “Pearce”).

Referring to Applicant’s independent claim 1, Danda teaches a method of making a polycrystalline cubic boron nitride, PCBN, material (pars. [0068-71], [0082-88] of Danda), the method comprising: mixing (par. [0083] of Danda) matrix precursor particles comprising particles (pars. [0068-71], [0083] of Danda) of cubic boron nitride and an aluminum compound having average particle sizes of not less than 0.1 μm and not greater than 10 μm and not more than 80 nm, respectively (pars. [0031-32], [0042-44] of Danda), the matrix precursor particles MPEP 2144.05 [R-10.2019] (I) The average precursor particle sizes of the cubic boron nitride and the aluminum compound taught by Danda share the lowest endpoint or lie within Applicant’s claimed range of “no greater than 100 nm”.  The amount of cubic boron nitride taught by Danda overlap Applicant’s claimed range of “between 30 and 90 weight”.  The average particle size of cubic boron nitride taught by Danda overlaps Applicant’s claimed range of “at least 0.2 μm”.  The sintering temperature range taught by Danda lies within Applicant’s claimed range of “no less than 1000°C and no more than 2200°C”.  The sintering pressure range taught by Danda overlaps Applicant’s claimed range of “at least 6 GPa”.  The teaching “wherein the matrix material particles have a d75 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Danda.  Danda teaches the cubic boron nitride have an average particle size of not less than 0.1 μm and not more than 10 μm (par. [0032] of Danda).  With respect to measuring particle size, Danda teaches further using a scanning electron microscope to obtain a reflection electron image and subjecting said image to a binarization process using image analysis software to calculate equivalent circle diameters of the cBN particles (par. [0035]). Danda teaches the calculated equivalent circle diameters of the cBN 
Although Danda teaches mixing matrix precursor particles (pars. [0068-71], [0083] of Danda), Danda does not teach explicitly mixing matrix precursor particles “by wet acoustic mixing or dry acoustic mixing” according to Applicant’s claim language.
However, Pearce teaches a method for producing a cutting device matrix includes mixing a plurality of constituent matrix materials using a resonant acoustic mixing process until the constituent matrix materials are substantially homogeneously distributed throughout the matrix (See Abstract of Pearce).  Pearce teaches a matrix comprises a plurality of materials that are, or have been, mixed together at least in part through the use of a resonant acoustic mixing process (par. [0023] of Pearce).  In at least one embodiment, Pearce teaches a variety of other materials, besides diamond, may also be employed in connection with a resonant acoustic mixing process to produce a matrix that may be employed as at least a portion of a drill bit or other cutting or boring device (pars. [0027-28] of Pearce).  For example, Pearce teaches the matrix may also include abrasives such as one or more of powder of boron nitride (par. [0028] of Pearce).  In carrying out the method, Pearce teaches some or all of the components may be mixed with a resonant acoustic mixing process and also with one or both of a shear mixing process and three axis gravity mixing process (par. [0032] of Pearce).  By way of illustration, Pearce teaches 

Referring to Applicant’s claim 2, Danda as modified by Pearce teaches the matrix material further comprises titanium compounds of any of carbon and nitrogen, such as TiC and TiN (pars. [0061-64] of Danda).

Referring to Applicant’s claim 3, Danda as modified by Pearce teaches the matrix material comprises any of titanium carbide (par. [0064] of Danda), titanium nitride (par. [0064] of Danda), titanium diboride (par. [0064] of Danda), aluminium nitride (par. [0064] of Danda) and aluminium oxide (pars. [0042-44] of Danda).

Referring to Applicant’s claim 4, Danda as modified by Pearce teaches the method further comprises sintering at a temperature selected from any one of no less than 1300°C and no more than 1700°C (par. [0088] of Danda). The range taught by Danda as modified by Pearce renders obvious Applicant’s claimed range.  The sintering temperature range taught by Danda as modified by Pearce lies within and shares the highest endpoint of Applicant’s claimed range of “no more than 1700°C”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, Danda as modified by Pearce teaches the step of intimately mixing the matrix precursor particles and the cBN particles comprises wet acoustic mixing (pars. [0034-35] of Pearce).

Referring to Applicant’s claim 6, Danda as modified by Pearce teaches the method comprises providing cBN particles with an average size of not less than 0.1 μm and not greater than 10 μm (pars. [0031-32] of Danda). The range taught by Danda as modified by Pearce renders obvious Applicant’s claimed range.  The cBN particles average size range taught by Danda as modified by Pearce overlaps Applicant’s claimed range of “between 0.2 and 15 μm”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, Danda as modified by Pearce teaches the method comprises providing cBN particles with an average size of not less than 0.1 μm and not greater than 10 μm (pars. [0031-32] of Danda). The range taught by Danda as modified by Pearce renders obvious Applicant’s claimed range. The cBN particles average size range taught by MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 9, Danda as modified by Pearce teaches the method further comprises: sintering the mixed particles at a temperature of no less than 1300°C and no more than 1700°C (par. [0088] of Danda), and a pressure of not less than 4 GPa and not more than 7 GPa (par. [0088] of Danda) to form the PCBN material comprising particles of cBN dispersed in a matrix material (par. [0088] of Danda). The sintering temperature and pressure ranges taught by Danda as modified by Pearce render obvious Applicant’s claimed ranges.  The sintering temperature range taught by Danda as modified by Pearce lies within and shares the highest endpoint of Applicant’s claimed range of “no less than 1000°C and no more than 2200°C”.  MPEP 2144.05 [R-10.2019] (I) The sintering pressure range taught by Danda as modified by Pearce overlaps Applicant’s claimed range of “at least 6 GPa”.  The teaching “wherein the matrix material particles have a d90 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Danda as modified by Pearce.  The teaching “wherein the matrix material particles have a d75 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Danda as modified by Pearce.  Danda as modified by Pearce teaches the cubic boron nitride have an average particle size of not less than 0.1 μm and not more than 10 μm (par. [0032] of Danda).  With respect to measuring particle size, Danda as modified by Pearce teaches further using a scanning electron microscope to obtain a reflection electron image and subjecting said image to a binarization process using image analysis software to calculate equivalent circle diameters of the cBN particles (par. [0035] 

Referring to Applicant’s claim 21, Danda as modified by Pearce teaches the method further comprises sintering at a temperature selected from any one of no less than 1300°C and no more than 1700°C (par. [0088] of Danda). The range taught by Danda renders obvious Applicant’s claimed range.  The sintering temperature range taught by Danda shares the highest endpoint of Applicant’s claimed range of “no more than 1300°C”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 22, Danda as modified by Pearce teaches the method comprises providing cBN particles with an average size of not less than 0.1 μm and not greater than 10 μm (pars. [0031-32] of Danda). The range taught by Danda renders obvious Applicant’s claimed range.  The cBN particles average size range taught by Danda overlaps Applicant’s claimed range of “greater than 4 μm”.  MPEP 2144.05 [R-10.2019] (I)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2017/0197886 A1 to Danda et al. (hereinafter “Danda”) in view of United States Pre-Grant Patent Application Publication No. 2012/0260581 A1 to Pearce et al. (hereinafter “Pearce”) as applied to claims 1 or 2 above, and further in view of United States Patent No. 8,148,282 B2 to Kountanya et al. (hereinafter “Kountanya”).

Referring to Applicant’s claim 8, Danda as modified by Pearce does not teach explicitly the method disclosed therein comprises “providing cBN particles having a multi-modal average size distribution” according to Applicant’s claim language.
However, Kountanya teaches a cubic boron nitride (cBN) composite with improved properties for continuous machining of gray cast iron (See Abstract; col. 3, ll. 19-22 of Kountanya).  Kountanya teaches the composite includes a CBN portion and a non CBN portion (col. 3, ll. 21-22 of Kountanya).  Kountanya teaches the CBN particles in the composite are at least bimodal in size distribution, and preferably a multimodal distribution (col. 3, ll. 25-27 of Kountanya).  Kountanya teaches other distributions, such as substantially homogeneous distributions and seemingly random distributions, are possible (col. 3, ll. 27-29 of Kountanya).  Kountanya teaches an embodiment of the invention includes a bimodal distribution of cBN particles in the composite (col. 3, ll. 30-31 of Kountanya).  Kountanya teaches further the bimodal distribution includes coarse grain size particles and fine grain size particles (col. 3, ll. 31-33 of Kountanya).  Kountanya teaches the size distribution of the particles achieves the desired thermal conductivity over a temperature range and sonic velocity at room temperature (col. 3, ll. 40-42 of Kountanya).  There is a reasonable expectation the cubic boron nitride particles taught by Danda as modified by Pearce can be modified further to adopt a bimodal .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2017/0197886 A1 to Danda et al. (hereinafter “Danda”) in view of United States Pre-Grant Patent Application Publication No. 2012/0260581 A1 to Pearce et al. (hereinafter “Pearce”) as applied to claims 1 or 2 above, and further in view of United States Patent No. 9,327,385 B2 to Webb et al. (hereinafter “Webb”).

Referring to Applicant’s claim 10, although Danda as modified by Pearce teaches preparing raw materials of the sintered compact by mixing and blending with a ball mill prior to being sintered (pars. [0068-71] of Danda), Danda does not teach explicitly the method disclosed therein further comprises the step of “prior to sintering the mixed particles, compacting the mixed particles to form a green body using any of a hand press, a cubic press and cold isostatic pressing” according to Applicant’s claim language.
However, Webb teaches a method of making a near-net superhard material body (See Abstract of Webb).  Webb teaches exemplary embodiments provide a body with desired shapes with an ability to maintain the shape and achieve full density during the HPHT step (col. 4, ll. 20-22 of Webb).  Webb teaches said exemplary embodiments may steer the composition after HPHT by carefully monitoring the raw materials, the milling/blending and granulating steps as well as the reactions during pre-sintering (col. 4, ll. 22-25 of Webb).  More specifically, Webb teaches said exemplary embodiments may minimize the distortion during HPHT by optimizing the green density and strength after compaction and pre-sintering (col. 4, ll. 25-28 of Webb).  Webb teaches the compaction step is critical since it creates density gradients in the green which may lead to distortions of the sintered body after the final HPHT step (col. 5, ll. 15-18 of Webb). To minimize these distortions Webb teaches both the green density and compaction method have to be optimized for each powder blend and green body shape (col. 5, ll. 18-21 of Webb).  Webb teaches a higher green density gives a higher green strength which gives lower the shrinkage and distortions during HPHT (col. 5, ll. 26-28 of Webb).  Webb teaches compaction may be done in a uniaxial or multi-axial pressing operation known in the art or by using Cold Isostatic Pressing, Powder Injection Molding (PIM), or extrusion depending on the shape of the body to be pre-

Response to Arguments
Applicant's remarks filed December 21, 2021 have been fully considered but they are not persuasive.
Applicant asserts the claimed method involves mixing matrix precursor particles without using attrition milling.  Applicant asserts further there is no size reduction of the matrix precursor particles prior to the particles being brought together and mixed.  Applicant asserts there are advantages as a result.  With respect to the Danda reference, Applicant asserts Danda teaches a 
Examiner disagrees.  Applicant’s independent claim 1 recites a method utilizing the open transitional term ‘comprising’ that is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03 [R-08.2017] (I) As such, Applicant’s independent claim 1 does not exclude any attrition milling type process applied to the matrix precursor particles prior to being brought together and mixed.  For this reason, Applicant’s MPEP 2141.03 [R-10.2019] Lastly, as Applicant’s remarks with respect to Danda as well as Pearce are not persuasive, Applicant’s remarks pertaining to the additional cited references to Kountanya and Webb also are not persuasive.  For all these reasons, Applicant’s remarks are not considered persuasive and the claim rejections are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731